                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


                                                 Case No.: 2:13-CV-07161-JMV-MF
HIGH 5 GAMES, LLC, a Delaware Limited
Liability Company, Vlda P]]’, LLC,

       PlaintiWCounterclaim Defendant,

vs.                                               ORDER & OPINION OF THE SPECIAL
                                                             MASTER
DANIEL MARKS, an individual; JOSEPH
MASCI, an individual; BRIAN KAVANAGH,
an individual; MARKS STUDiOS, LLC, an
entity dfb/a GIMME GAMES; ARISTOCRAT
TECHNOLOGIES, INC., an entity;
ARISTOCRAT TECHNOLOGIES
AUSTRALIA PlY LIMITED, an entity;
ARISTOCRAT LEISURE LIMITED, an
entity; PRODUCT MADNESS, NC., an
entity; GRANT BOLLING, an individual;
JOHN SMITH(s) 1-7; and XYZ COMPANIES
1-7,

       Defendants/Counterclaim Plaintiffs.

       This matter comes before the Special Master upon Plaintiff High 5 Games, LLC’s

(“HSG”) motion to compel the production of source code from defendants Daniel Marks, Joseph

Masci, Brain Kavanagh, Grant Boiling, Marks Studios, LLC (“Marks Studios”), Aristocrat

Technologies, Inc. (“ATI”), Aristocrat Technologies Australia Pty Ltd. (“ATA”), Aristocrat

Leisure Limited (“ALL”), and Product Madness, Inc. (“Product Madness”)(collectively,

“Defendants”). After considering the submissions of the parties, based upon the following, it is

the opinion of the Special Master that H5G’s motion is Granted.
                                        DISCUSSION

   I. History of the Dispute

       On November 9, 2016, United States Magistrate Judge Mark Falk signed the parties’

Stipulation and Order Regarding Source Code (“Source Code Stipulation”), which governs the

production of source code in this matter. The Source Code Stipulation provides that “[slource

code and executable code relating to the Parties’ respective technologies are properly

discoverable in this action.”

       On December 8. 2017. 115G disclosed its source code expert, Michael S. Fagan. Pursuant

to Section I.E of the Source Code Stipulation, Defendants then had five business days to object

to disclosure of their source code to Mr. Fagan. Defendants did not object. Mr. Fagan, on behalf

of H5G, then began reviewing Defendants’ source code, which included source code for

approximately 80 games. Review wasconducted on December 19, 2017, January 2, January 3,

January 5, January 9, January 10, and January 11,2018.

       According to H50, Mr. Fagan identified certain deficiencies with Defendants’ source

code production, including missing source code files and directories. H5G asserts that Mr. Fagan

also generated an exception report, indicating files that were missing from Defendants’ source

code production. In light of these alleged deficiencies, on January 12, 2018. HSG requested that

Defendants produce missing source code files. Thereafter, on January 26, 2018, Defendants

advised that they had “re-collected the source code.” According to H5G, Mr. Fagan then

identified a relevant source code file, vector.h, which was included in the re-collected source

code but that had not been previously produced. Because Defendants had only produced

recollected source code for one game, on January 12, 2018, H5G requested updated source code
production for all other games at issue. On February 27, 2018, the parties conducted a meet and

confer. On March 12, 2018, Defendants made available the additional source code.

       On January 25, 2019, H5G requested that Defendants’ source code be made available

January 30 through February 1, 2019, so that Mr. Fagan could conduct additional review. H5G

alleges that while Defendants did not deny its request, Defendants did not confirm the requested

review dates. According to H50, it then became apparent that Defendants would not make the

source code available thus it reached out to the Special Master and filed the present motion to

compel.

   H. Arguments of the Parties

       High 5 Gunses

       H5G argues that additional review of Defendants’ source code is necessary to prepare for

depositions and to determine the extent of Defendants’ improper use of HSG’s confidential

source code. H50 argues that Defendants are attempting to stymie its reliance on and access to

source code.

       H5G asserts that source code is clearly relevant given that the Source Code Stipulation

admits that source code is properly discoverable. Thus H50 argues that the Source Code

Stipulation alone provides grounds for H5G to inspect Defendants’ source code. Howcvcr, H5G

also points to the broad and liberal discovery permitted under the Federal Rules of Civil

Procedure and argues that source code is reasonably calculated to lead to the discovery of

admissible information because source code will assist in determining how Aristocrat’s games

operate in H50’s patent infringement claim. H5G further argues that source code will show the

extent of Defendants’ improper use of its trade secrets and confidential materials. 115G maintains

that there is no burden to Defendants since Defendants have already collected the source code.
                                                3
       H5G argues that it needs access to Defendants’ source code to determine how

Defendants’ accused gamcs operate with relation to its patent claims. H5G claims that analysis

of source code is prominently cited within the infringement contentions for the ‘852 patent. H50

further argues that while its claims do not require source code to infringe, they certainly

anticipate that source code is one manner to determine how “instructions stored on a memory” is

executed by a processor, as claimed. 1450 argues that Defendants’ assertion, that game sheets are

the only relevant evidence necessary for this case, is untrue as game sheets do not address a

claim element that Defendants insisi must be addressed in claim construction—replacing the

reserved symbol. H5G asserts that unlike game sheets, review of Defendants’ source code shows

precisely how this purported insertion is performed and whether it infringes inasmuch as it

involved replacement.

       H50 also argues that source code plays a critical evidentiary role in H5G’s trade secret

and breach of contract claims. H5G argues that documents produced by Mr. Boiling show that he

took documents containing source code authored by H5G and improperly used it as a basis for

creating Defendants’ now-accused games. H5G argues it is imperative to review source code to

see how much material taken by Mr. Boiling was improperly used to create Defendants’ games.

       H5G further asserts that Mr. Fagan is competent to review source code and serve as an

expert in this case. H5G states that it complied with the Source Code Stipulation by notifying

Defendants on December 8, 2017, of its intcnt to have Mr. Fagan review source code.

Defendants then had five business days to object, which they failed to do. H5G thus argues that

Defendants’ argument relating to Mr. Fagan is a red herring.




                                                4
       Defendants

       Defendants assert that they have already permitted Mr. Fagan to review source code for

28 days. Defendants argue that although the parties entered a Source Code Stipulation, that was

not a license for harassment and abuse by H5G. Defendants argue that they are merely seeking to

impose some reasonable limits on an exercise that they contend H5G has conceded is irrelevant.

       Defendants maintain that source code is irrelevant. Defendants argue that none of the

claims in either H5G patent has anything to do with source code. Defendants further argue that

H5G’s trade secrct disclosures contain no source code. Defendants assert that the combination

sheets Defendants must submit to regulators for approval of their games disclose everything that

is relevant about the operation of Defendants’ games. Defendants also argue that to the extent

H5G believes source code is relevant to understanding the operation of Defendants’ games, H5G

has effectively conceded through over a year of silence in the face of direct proof to the contrary

that all relevant information is contained in the combination sheets. Defendants further argue that

even if there were something relevant in their source code, the 28 day long review sessions that

have already occurred are disproportionate to the needs of the case.

       In addition, Defendants believe that Mr. Fagan lacks the requisite skill in the art of game

design to opine on the relevance of source code to understanding the parties’ games. Defendants

argue that they indicated that they would drop their objection to further source code review if

HSG would simply submit a statement from someone with at least “ordinary skill in the art of

game design” explaining why source code is relevant. Defendants argue that it is a simple matter

to see that Mr. Fagan professes no competence to opine on the issue of game design and that

H5G has been unable to offer a single statement from anyone who is competent to address the

issue explaining why 115G keeps demanding more and more source code.
                                                 5
       Defendants argue that as shown by Mr. Crevelt in his Declaration, “a person of ordinary

skill in the ad” “would know that the ‘vector.h’ file is simply a header (hence the extension .h)

that has no bearing on the operation of the game.” Defendants argue that H5G was free to submit

a statement from Mr. Fagan or any of its own game designers questioning the analysis of Mr.

Crevelt and that by failing to do so acquiesce in acknowledging Mr. Fagan’s lack of competence

and confirming it does not have a Rule 11 basis to demand any source code, much less the

additional source code review it now seeks after 28 prior days of review.

       Defendants argue that they have now produced source code for 71 different games and

1150’s experts have already spent 28 days reviewing source code and yet remain unable to

identify anything material missing from the original production on December 8, 2016. Moreover,

Defendants argue that all the source codc possessed by Mr. Boiling responsive to H5G’s requests

was already produced to it directly as part of BoIling’s other emails and documents. Defendants

argue that they have produced all documents from Mr. Bolling responsive to H5G’s discovery

requests and have done likewise for the other former H50 employees who now work for Marks

Swdios.

       Opinion

       It is the opinion of the Special Master that Defendants shall make their source code

available for inspection by 115G.

       It this matter, thc Source Code Stipulation governs the parties’ production of source code.

The Source Code Stipulation clearly indicates that source code is properly discoverable in this

action. Accordingly, by the act of agreeing to this stipulation the parties clearly conlirmed that

source code is relevant to the instant matter. Moreover, even if the parties had not entered the

Source Code Stipulation, the parties may obtain discovery on “any matter, not privileged, which

                                                6
is relevant to the subject matter involved in the pending action.” Fed.R.Civ.P. 26(b)(l).

Discoverable material is not limited to that which would be admissible at thai, but also includes

any non-privileged information that “appears reasonably calculated to lead to the discovery of

admissible evidence.” Jd. H5G has adequately demonstrated that the source code it seeks is

relevant to the subject matter of the action and may lead to admissible evidence. Caver v. City of

Trenton, 192 F.R.D. 154, 159 (D.N.J. 2000). Meanwhile, Defendants have failed to demonstrate

that the burden of the proposed discovery outweighs its likely benefit. Fed.R.Civ.P.

26(b)(2)(C)(3). The source code has already been collected by Defendants. H50 merely sceks

access to it. Accordingly, the Special Mastcr is at a loss as to how there could be any real burden

to Defendants if the material is already collected and H5G merely seeks to compel Defendants to

make that material accessible to 115G’s proposed expert, Mr. Fagan. The Special Master also

notes that the Source Code Stipulation does not place limits on the number of days a party has to

review source code.

       With respect to Defendants’ assertion that Mr. Fagan lacks the requisite skill in the art of

game design to opine on the relevance of source code to understanding the parties’ games, the

Special Master will not entertain Defendants arguments. The Source Code Stipulation provides

that the party receiving a designating party’s expert’s information has five business days to

object in writing to its disclosure to the proposed expert for good cause. See Source Code

Stipulation Section I.E. On December 8, 2017, I-15G disclosed its source code expert, Mr. Fagan,

pursuant to Section I.E of the Source Code Stipulation. Defendants failed to object within five

business days of H5G’s disclosure.

       Accordingly, it is the opinion of the Special Master that Defendants shall make their

source code available for inspection by H50 within 30 days of the date of this Order.

                                                 7
                  Di    [IS M. CAVANAUCH, U.S.D.J. (Ret.)
                  Special Master



Date: 3/27/2019




                     8
